Title: From James Madison to William Hull, 16 March 1808
From: Madison, James
To: Hull, William



Sir
Department of State March 16th. 1808.

The President having thought proper to revoke the Commission of Stanley Griswold Esqr. as Secretary of the Michigan Territory, you will receive from that Gentleman the Records and other articles belonging to the Secretarys Office.  I have written a Letter to Mr. Griswold by this Mail desiring that he would deliver these things to you and I presume of course that there will be neither difficulty or embarrassment in the transaction.  With great Respect I have the Honor to be, Sir, Your Mo: Obt Sert

James Madison.

